Citation Nr: 1813012	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-47 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for revocation of forfeiture of benefits.

2.  Whether the declaration of forfeiture of the appellant's rights to Department of Veterans Affairs (VA) benefits under the provisions of 38 U.S.C. § 6103 (a) is proper.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The appellant served on active duty from May 1946 to May 1966.

This matter comes to the Board of Veterans Appeals (Board) from an April 2015 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, The Philippines.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).


FINDINGS OF FACT

1.  In October 1970, VA declared a forfeiture of all rights, claims, and benefits (except insurance benefits) under laws administered by the Department of Veterans Affairs, and the appellant did not file a notice of disagreement, or submit new evidence, within one year.  

2.  Evidence obtained since the October 1970 determination raises a reasonable possibility for substantiating the claim for revocation of forfeiture.

3.  The appellant is not shown to have knowingly presented false and material evidence in the prosecution of his claim for educational assistance beyond a reasonable doubt.


CONCLUSIONS OF LAW

1.  The October 1970 VA determination, which declared a forfeiture of benefits, is final; new and material evidence has been submitted, and the appellant's claim is reopened.  38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1970).  

2.  The declaration of forfeiture of the appellant's rights to VA benefits was not proper.  38 U.S.C. § 6103 (a) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that new and material evidence has been presented to reopen a claim for revocation of forfeiture of benefits.  He essentially argues that VA relied upon fundamentally misleading and erroneous accounts of his testimony during an interview with a VA field examiner in February 1969.  

The background of this case is summarized as follows: the appellant was born in the Philippines in December 1927.  He attended school at the La Union Academy beginning in about 1939.  Due to the Japanese occupation of the Philippines and fighting during the liberation of the Philippines by Allied and guerrilla forces, most schools in the Philippines, to include the La Union Academy, were not regularly in session during World War II.  

The appellant enlisted in the U.S. Navy, with active duty between May 1946 and May 1966.  

In August 1966, the appellant applied for VA educational benefits in order to attend Congress College, in pursuit of a Bachelor's of Science degree in elementary education.  See VA Form 21E-1990, received in August 1966.  At that time, he indicated that he had completed four years of education (hereinafter "high school") at the La Union Academy, between 1940 and 1945, in Agoo, Philippines.  Id.

VA subsequently approved educational assistance allowances on several occasions between 1966 and 1968.  

In December 1968, a VA employee determined that it was unclear whether sufficient evidence of completion of high school was of record, despite VA being assured by the Registrar at Congress College that such documentation would be provided.  It was recommended that his benefits be stopped if such proof was not received within 30 days.  See VA Form 3230, dated in December 1968.  

In January 1969, VA requested the appellant to provide proof of graduation from high school.

In a letter, dated in January 1969, the appellant stated that he could not submit a high school diploma, a report card for his fourth year of high school, or any other documentation to establish having completed his secondary education, because no such documentation had ever been issued.  He stated that he was in the process of attempting to locate his former teachers and classmates.  He attached a document from the Secretary of Instruction and Information, Commonwealth of the  Philippines, titled, "Classification and Accrediting of Pupils and Students," dated in April 1945 (hereinafter "Circular").  The Circular states inter alia that pupils and students doing satisfactory work in grades other than grade 7, or fourth year students (i.e., seniors in high school), may be considered as having been promoted.  In the absence of scholastic records, superintendents may approve promotions on the basis of teacher's testimonies or other valid evidence of satisfactory work.  Graduation from secondary schools during the school year 1944 is hereby declared valid.  Credit should be given for work completed in other years during the school years 1942 - 1944, provided that high school students are required to complete all subjects as prescribed in the curriculum in effect as of December 1941.  In schools where classroom work was more or less regular during the school year 1944 - 45, credit should be given for such work, provided that the classes continue holding sessions so as to complete altogether from 36 to 40 weeks of instruction before schools reopen on July 1, 1945.  

In January 1969, the appellant submitted a signed statement from L.P., a pastor, who was the former Director of La Union Academy, and who was the current Director of Congress College.  L.P. stated that the appellant studied at the La Union Academy from June 1939 until he completed his fourth year of high school in 1943, during the Japanese occupation.  He stated that the appellant's grades were satisfactory, and that he had been regular in his attendance, but that transcripts could not be provided because the school records had been destroyed during World War II. 

In February 1969, VA requested that a field examination be performed.  

A VA deposition taken before a field attorney (VA Form 27-3536), dated in February 13, 1969, showed the following: the appellant was advised of the forfeiture of rights provisions for fraud in connection with VA claims, and the perjury provisions of the Revised Penal Code of the Philippines.  The appellant stated that he was currently enrolled at Congress College, for which he was receiving VA educational benefits.  In June 1941, following completion of elementary school, he enrolled in the La Union Academy.  In December 1941, his studies were interrupted by the outbreak of World War II.  He did not attend school between 1942 and 1943.  In June 1943, he enrolled in La Union Academy again, and he completed his second year in March 1944.  He did not attend school thereafter.  He admitted that he was not a high school graduate.  In order to be admitted to Congress College, he presented a certificate from P.L.  When asked why he had applied for educational assistance "when you knew very well that you could be entitled only if you are a high school graduate and thus can be admitted in college because you are entitled only for college level education," he responded, "I took a chance."  He further stated, "I am sorry for whatever misrepresentations I made."  The deposition is signed by two witnesses and the VA field examiner.

On February 24, 1969, the appellant reported that he had been ill at the time of his VA field examination, and submitted two notarized affidavits, from P.M., and C.L., as follows:

P.M. stated that he and the appellant were classmates at the La Union Academy in a fourth-year accounting class beginning in June 1943, and that students who failed to attend classes were considered guerrillas by the Japanese occupation forces and "dealt with severely."  He stated that about five months later, classes were suspended due to fighting.

C.L. stated that La Union Academy was reopened by the Japanese in about June 1943, and that students and teachers who failed to attend classes were considered to be guerrillas or members of the underground movement by the Japanese occupation forces.  She stated that the appellant was one of her fourth-year students, and that about five months after reopening, classes were suspended due to fighting.  

In June 1969, a statement was received from L.P. in which he reported that he had issued the appellant a certificate of attendance from La Union Academy, and that the appellant had been admitted to Congress College based on that certificate, and other similar transfer document(s). 

In August 1969, VA sought to verify the appellant's completion of high school from the Bureau of Private Schools (BPS).  

That same month, BPS stated that it regarded the certificate issued by L.P. as "spurious," and that his college courses completed since 1966 were "invalidated."  

An October 1969 memorandum indicated that the appellant's education award was discontinued from November 1966, pending consideration of the forfeiture of his benefits for fraud.  An overpayment of $3,499.17 had been created.  

In November 1969, a statement was received from the appellant.  He argued that he had been ill with a fever during his February 1969 field examination, that the VA field examiner (D.M.) had incorrectly recorded some of his testimony; he had never stated that he did not attend school between 1942 and 1943.  He stated, "I said emphatically that the La Union Academy was then open and that I studied therein during that period."  However, he stated that D.M. insisted that the La Union Academy was not open at that time, and that, in fact, no schools were open at that time.  The appellant asserted that D.M. had not been fair to him in the interview.  The appellant stated that he was not allowed to read the field examination report prior to signing it, as D.M. stated that he was in a hurry, nor was he allowed to have a copy.  D.M. had also folded the examination report (implicitly hiding its contents from view) when his wife and sister-in-law had signed it.  

In December 1969, the RO issued an administrative decision signed by three employees.  The decision summarized the evidence of record, and stated, "The evidence gathered during the field examination clearly establishes that the certificate of Pastor L.P. dated 1-4-69 is false evidence."  VA concluded that there had been a "clear attempt" to gain benefits to which he was not entitled, and that the evidence "clearly established that the appellant presented false and material evidence for the purpose of establishing entitlement to educational benefits.  The false evidence was deliberately given knowingly it to be false, for the material purpose of receiving educational assistance."  Presentation of this false evidence and statement by the appellant in his application pertaining to his high school qualifications were material to his claim.  VA concluded that the appellant knowingly presented false and material evidence in the prosecution of his claim for educational assistance.   

In February 1970, the RO notified the appellant that he had been charged with having violated Section 3503(a), Title 38, United States Code.  He was given 60 days to provide evidence in his case.  The appellant's case was transferred to the Director Compensation and Pension (C&P).  

In April 1970, the appellant was afforded a hearing before VA C&P.  The transcript shows that the appellant's testimony was consistent with his previous assertions.  Briefly stated, he testified that he had studied at La Union Academy between 1941 and 1944, but that classes were stopped due to fighting in about December 1944, during his fourth year.  At the time of his VA field examination at his house, he was sick, and he had so informed D.M.  D.M. had taken notes on a typewriter during the examination.  D.M. stated that he was in a hurry.  The appellant, his wife, and his sister-in-law were not able to read the report before signing it.  The Appellant stated that D.M. had misrepresented his testimony as to his attendance in high school.  In 1966, when he asked L.P. if he could enroll in college, L.P. told him that he was considered to have graduated.  The appellant provided the names of four faculty members and six fellow students who were at La Union Academy when he was a student there.  

L.P. was then sworn in.  He testified to the  following; he was the principal at La Union Academy between about 1938 and 1940.  He was the director from about 1942 to 1946.  The appellant was a fourth-year student at the La Union Academy at the time it ceased operations in 1944.  There had never been a graduation ceremony for that school year, nor were students given diplomas.  In February 1946, he became director and a Vice-Chairman of Congress College.  The appellant had asked him if he could enroll in Congress College, and L.P. told him that according to the Circular, fourth-year students during World War II were eligible for the first year of college.  He had therefore allowed the appellant to be admitted.  

C.L. was sworn in, and testified that he taught school at La Union Academy between 1942 and 1944.  He recalled that the appellant was a fourth-year student at the time the school closed in 1944.  He stated that he had made some errors in his February 1969 affidavit, i.e., that La Union Academy had closed about five months after reopening in June 1943.  He stated that it had in fact remained open through 1944.  

P.M. was sworn in, and testified that the appellant had attended La Union Academy with him through 1944.  He stated that he had made an error in his February 1969 affidavit, i.e., that he had first attended La Union Academy in 1944, and not in June 1943.  When he met the appellant in 1969, he did not recall him.  However, he later recalled knowing him.  

A forfeiture decision, dated in October 1970, shows that VA C&P Education Service determined that the evidence "clearly established" that he did not complete his fourth year of high school.  This evidence was identified as the appellant's claim, in which in indicated that he had completed high school, and the affidavits of L.P., C.L., and P.M.  It was determined that it was established "beyond a reasonable doubt," that the appellant did not attend four years of high school, and that he knowingly and intentionally presented or caused to be furnished to VA materially false and fraudulent evidence in support of his claim for educational benefits.
 It was determined that the appellant had forfeited all rights, claims, and benefits to which he might otherwise be entitled under the laws administered by the Veterans Administration (except laws pertaining to insurance benefits).  

In February 2015, the appellant filed to reopen his claim.  The appellant asserts that he did not intentionally submit false or fraudulent evidence.  He essentially argues that his high school education was interrupted by the fighting in World War II, and that there were associated irregularities of the school schedule and records keeping, such that any technicalities as to his completion of high school were beyond his knowledge.  He further argues, in essence, that he relied upon the submitted documentation in good faith.  See e.g., appellant's statement (VA Form 21-0958), dated in August 2015, statement in support of claim (VA Form 21-4138), received in June 2016.  

In April 2015, the RO denied the claim.  The appellant has appealed.  

Rating actions from which an appeal is not perfected become final.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal. 

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of an appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, in Shade, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

The governing statute provides that a person who knowingly makes or arranges for or procures the making of a false or fraudulent affidavit, declaration, or statement concerning any claim for benefits under any law administered by the Secretary of Appellants Affairs shall forfeit all rights, claims, and benefits under all such laws.  38 U.S.C. § 6103 (a) (2012)[formerly 38 U.S.C.A. § 3503 (a) (1975)].  According to the implementing regulation, fraud is any act committed when a person knowingly makes or causes to be made or conspires, combines, aids, or assists in, agrees to, arranges for, or in any way procures the making or presentation of a false or fraudulent affidavit, declaration, certificate, statement, voucher, or paper, concerning any claim for benefits under any of the laws administered by VA (except laws relating to insurance benefits).  

Forfeiture of benefits may not be declared except under the circumstances set forth in 38 C.F.R. §§ 3.901(d), 3.902(d), or 3.903.  38 C.F.R. § 3.900 (b)(2).

Fraud is defined by VA regulation as an act committed when a person knowingly makes or causes to be made or conspires, combines, aids, or assists in, agrees to, arranges for, or in any way procures the making or presentation of a false or fraudulent affidavit, declaration, certificate, statement, voucher, or paper, concerning any claim for benefits under any of the laws administered by the Department of Veterans Affairs (except laws relating to insurance benefits).  Any person who commits fraud forfeits all rights to benefits under all laws administered by the Department of Veterans Affairs other than laws relating to insurance benefits.  38 C.F.R. § 3.901.

After September 1, 1959, forfeiture by reason of fraud may be declared if the fraudulent act was committed in the Philippine Islands.  38 C.F.R. § 3.901 (d).

A forfeiture of benefits under 38 C.F.R. § 3.901 will not be declared until the person has been notified by the Regional Counsel or, in VA Regional Office, Manila, Philippines, the Veterans Service Center Manager, of the right to present a defense.  Such notice shall consist of a written statement sent to the person's latest address of record setting forth the following: (1) The specific charges against the person; (2) A detailed statement of the evidence supporting the charges, subject to regulatory limitations on disclosure of information; (3) Citation and discussion of the applicable statute; (4) The right to submit a statement or evidence within 60 days, either to rebut the charges or to explain the person's position; (5) The right to a hearing within 60 days, with representation by counsel of the person's own choosing, and (6) Notification that fees for the representation are limited in accordance with 38 U.S.C. § 5904 (c) and that no expenses incurred by a claimant, counsel or witness will be paid by VA.  38 C.F.R. § 3.905 (b).

In Trilles v. West, 13 Vet. App. 314 (2000) (en banc), the CAVC noted that an original forfeiture action is an adversarial process initiated by VA and requires the application of the beyond-a-reasonable- doubt standard to declare a forfeiture.  The Court ruled that a declaration of forfeiture may be reopened upon the presentment of new and material evidence, or revised based upon a finding of clear and unmistakable error in the original forfeiture decision.

More specifically, in Trilles, the Court found that "the Board erred when it found that the evidence submitted by the appellant was not new and material because 'even if the appellant's individual statements were deemed credible, considered together they are contradictory and inconsistent," as "[t]he Board provide[d] no explanation why this finding is not itself an implicit credibility determination."  The Court stated that, per Justus v. Principi, 3 Vet.App. 510, 513 (1992), "the Board must presume the credibility of the appellant's statements, in which she in part claims that she did not knowingly and intentionally present fraudulent evidence to VA in October 1972 because she lacked the intent to mislead," and that "[i]f the statements are material to her claim, the Board must then reopen the appellant's claim and properly adjudicate it, at which time it is appropriate to 'analyze the credibility and probative value of the evidence.'"

In summary, the statute and implementing regulations require that, to form the basis for a forfeiture of benefits, a false statement must be made "knowingly" or be "fraudulent" (i.e. intentionally and with a purpose to mislead).  The claimant's intent is, therefore, a key component of the forfeiture statute and, consequently, any claim to revoke a prior forfeiture decision.  Given the foregoing, the Board finds that the appellant's statements are new and material evidence that is sufficient to reopen the claim.  
  
When VA finds that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a appellant's claim de novo, in light of all evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140   (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996). 

The Board finds that the evidence is insufficient to show that the appellant knowingly or fraudulently (i.e. intentionally and with a purpose to mislead) made or presented a false or fraudulent affidavit, declaration, certificate, statement, voucher, or paper, concerning his claim.  Trilles.  The burden of proof in this case requires that it be established beyond a reasonable doubt that the appellant knew that he was presenting false evidence.  Id.  Thus, if he reasonably relied upon the affidavits from L.P., C.L., and P.M., in good faith, the requisite burden of proof is not met, and forfeiture is not proper.  

The appellant argues that he did not knowingly present false evidence, and that under the circumstances, he did not know, and could not have known, that he was not considered to have completed high school.  The appellant's credibility is a key finding in this case.  Id.  In this regard, the Board first notes that the appellant served on active duty for 20 years in the U.S. Navy, and that his awards include the Korean Service Medal with two engagement stars,  the United Nations Service Medal, the World War II Victory Medal, and the China Service Medal (extended).  He also appears to have received no fewer than five Good Conduct Awards.   

In pursuit of his claim, the appellant has presented an April 1945 Circular, which is an official document from the Secretary of Instruction and Information.  The authenticity of this document has not been challenged.  This document states that fourth year students in high school may be considered as having been promoted, and that in the absence of scholastic records, superintendents may approve promotions on the basis of teachers' testimonies or other valid evidence of satisfactory work.  The Circular further states that graduation from secondary schools during the school year 1944 "is hereby declared valid."  

The appellant further submitted an affidavit from L.P., the former director of La Union Academy, who was also a director at Congress College, i.e., the college for which he sought VA educational benefits.  There is no evidence of record to show that the appellant knew that the contents of L.P.'s affidavit were false.  In fact, the only official evidence from school authorities pertaining to whether or not the appellant completed high school is the August 1969 BPS statement, which indicates that it was not based on a review of any records.  Rather, in concluding that L.P.'s affidavit was "spurious," BPS merely cited to the RO's letter that it had sent to BPS earlier that month.  That letter from the RO was clearly suggestive in nature, as it included verbatim excerpts from the VA field interview that were prejudicial to the appellant (and which the appellant disputes); it is unclear why the RO did not merely request BPS to search its records and report upon its findings.  Given the foregoing the Board finds that the appellant could have reasonably relied upon this evidence in support of his claim, and that the record is insufficient to show that he knowingly or fraudulently made or presented false or fraudulent evidence.  

In this reaching this decision, the Board has considered the testimony as recorded in the February 1968 VA field examination, in which the appellant appears to have admitted that he knowingly filed a false document, and to apologize for it.  However, the appellant's testimony as recorded in that report is starkly at odds with his statements prior to, and shortly after, the VA field examination, as well as later testimony.  Specifically, on February 24, 1969, 11 days after this VA field examination,  he presented two affidavits to the RO that directly contradict the incriminating statements he allegedly made.  See also Veteran's submissions, received in January 1969.  Thus, there is contemporaneous evidence of record shortly prior to, and after, his VA field examination that is consistent with his assertion that he was inaccurately quoted.  His testimony at his C&P hearing in April 1970, at which time he was accompanied by two witnesses, carries greater indicia of reliability; it is also inconsistent with his testimony as recorded in the February 1969 VA field examination.  Neither the RO nor C&P discussed the important point that students in the Philippines who failed to attend classes were considered guerrillas by the Japanese occupation forces and "dealt with severely."  The Board further notes that the appellant has repeatedly and consistently challenged the accuracy of the February 1969 VA field examiner's examination report, and the process by which his and two witnesses' signatures were obtained, stating that he was ill during this examination, and that neither he nor either of the other two witnesses were allowed to read the report before being told to sign it.  He also states that D.M. refused to provide him with a copy of the examination report.  In summary, the October 1970 VA decision against the appellant appears to have been based upon his testimony as recorded in the February 1969 VA field examination report.  Given the contemporaneous evidence of record, as well as the appellant's subsequent testimony before C&P in April 1970, just over one year later, the Board is unable to find that it is shown beyond a reasonable doubt that the appellant knowingly or fraudulently made or presented false or fraudulent evidence.  

The burden of proof in this case is a high one, and the Board finds that it is not shown to have been met for this appellant, who has 20-years of honorable active duty service in the Navy.  The facts in issue relate to whether or not the appellant is considered to have completed high school in the Philippines, which was occupied by Japanese forces at the time, complicated by the associated irregularities in the school schedule, and missing and destroyed records.  The difficulty of this determination is further compounded by the passage of time, specifically, two decades between the appellant's claimed completion of high school and the filing of his claim for educational benefits.  Therefore, while there are inconsistencies in the testimony of various witnesses recalling events from 20 years before, during wartime, they are relatively minor, and do not warrant a change in the Board's decision.  Accordingly, the Board finds that the declaration of forfeiture of the appellant's rights to VA benefits under the provisions of 38 U.S.C. § 6103 (a) was not proper.  The appeal is granted.

As the Board has fully granted the appellant's claim, any potential failure of VA in fulfilling its duties to notify and assist the appellant is essentially harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

New and material evidence having been received, the claim for revocation of forfeiture is reopened.

The declaration of forfeiture of the appellant's rights to VA benefits under the provisions of 38 U.S.C. § 6103 (a) was not proper; the appeal is granted.  


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


